         Case 2:18-cv-00772-RDP Document 155 Filed 07/29/20 Page 1 of 4                                          FILED
                                                                                                         2020 Jul-29 PM 07:39
                                                                                                        U.S. DISTRICT COURT
                                                                                                            N.D. OF ALABAMA




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION
_________________________________________
                                           )
STATE OF ALABAMA, et al.,                  )
                                           )
      Plaintiffs,                          )
                                           )
                v.                         )    Case No. 2:18-cv-00772-RDP
                                           )
THE UNITED STATES DEPARTMENT               )
OF COMMERCE, et al.,                       )
                                           )
      Defendants,                          )
                                           )
and                                        )
                                           )
DIANA MARTINEZ, et al.; COUNTY OF          )
SANTA CLARA, CALIFORNIA, et al.; and       )
STATE OF NEW YORK, et al.,                 )
                                           )
      Intervenor-Defendants.               )
_________________________________________ )


              DEFENDANTS’ NOTICE OF ADDITIONAL LAWSUITS
           CHALLENGING THE RECENT PRESIDENTIAL MEMORANDUM

        Defendants, the United States Department of Commerce, Wilbur Ross, in his official capacity

as Secretary of Commerce, the United States Census Bureau, and Steven Dillingham, in his official

capacity as Director of the Census Bureau (Defendants), respectfully notify the Court that a number

of the parties in this litigation have recently filed independent lawsuits challenging the July 21, 2020

Presidential Memorandum.

        In the past week, Defendant-Intervenor the State of California has filed a lawsuit in the U.S.

District Court for the Northern District of California, California, et al., v. Trump, et al., No. 20-cv-5169

(N.D. Cal.); Defendant-Intervenors City of San Jose, King County, and Arlington County have filed

suit in the Northern Distrct of California, San Jose Division, San Jose, et al., v. Trump, et al., No. 20-cv-
         Case 2:18-cv-00772-RDP Document 155 Filed 07/29/20 Page 2 of 4



5167 (N.D. Cal.); and Defendant-Intervenor City of Atlanta has filed a lawsuit in the U.S. District

Court for the District of Columbia, Common Cause, City of Atlanta, et al., v, Trump, et al., No. 20-cv-2023

(D.D.C.). The complaints filed in the California and Common Cause actions state that the parties there

intend to seek preliminary injunctive relief.

        Other actions challenging the Presidential Memorandum and seeking injunctive relief, but not

involving any of the parties in this action, have been brought in the U.S. District Court for the District

of Massachussetts and in the U.S. District Court for the Southern District of New York. See Haitian-

Americans United, Inc. v. Trump, No. 20-cv-11421 (D. Mass.); New York Immigrant Coalition, et al., v. Trump,

et al., No. 20-cv-5781 (S.D.N.Y.).

        These cases come in addition to the action filed by Defendant-Intervenor State of New York

in the Southern District of New York, State of New York, et al. v. Trump, et al., No. 20-cv-5770

(S.D.N.Y.), which the State of New York has already brought to this Court’s attention. The Court in

that matter recently issued an order directing the parties to submit a joint letter by August 10, 2020,

addressing, among other things,

                the status and relevance . . . of State of Alabama v. U.S. Department of
                Commerce, 18-cv-00772 (RDP) (N.D. Ala.); Common Cause v. Trump, 20-
                CV-2023 (D.D.C.); Haitian-Americans United, Inc. v. Trump, 20-CV-
                11421 (D. Mass.); and City of San Jose v. Trump, 20-CV-5167 (N.D. Cal.),
                and whether or to what extent the Court should coordinate or
                communicate with the judges presiding over those cases[.]

Order, New York, et al., No. 20-cv-5770, ECF No. 24 (S.D.N.Y. July 28, 2020). For the Court’s

convenience, a copy of that order is attached as Exhibit A.




                                                    2
        Case 2:18-cv-00772-RDP Document 155 Filed 07/29/20 Page 3 of 4



Dated: July 29, 2020                Respectfully submitted,

                                    ETHAN P. DAVIS
                                    Acting Assistant Attorney General

                                    ALEXANDER K. HAAS
                                    Director, Federal Programs Branch

                                    DIANE KELLEHER
                                    BRAD P. ROSENBERG
                                    Assistant Branch Directors

                                    /s/ Alexander V. Sverdlov
                                    ALEXANDER V. SVERDLOV (NY Bar 4918793)
                                    Trial Attorney
                                    United States Department of Justice
                                    Civil Division, Federal Programs Branch
                                    1100 L Street, N.W.
                                    Washington, DC 20005
                                    Tel: (202) 305-8550
                                    alexander.v.sverdlov@usdoj.gov

                                    Attorneys for Defendants




                                      3
        Case 2:18-cv-00772-RDP Document 155 Filed 07/29/20 Page 4 of 4



                                 CERTIFICATE OF SERVICE

       I hereby certify that on the 29th day of July, 2020, I electronically transmitted the foregoing

document to the Clerk of Court using the ECF System for filing.



                                     /s/ Alexander V. Sverdlov
                                   ALEXANDER V. SVERDLOV
